THEA~TORNEYGENERAI~
                      OF TEXAS
                           AUSTXN.    Traeas         78711




                                 February      21.   1974


The Honorable Joe Resweber                                  Opinion No.   H-   235
County Attorney
Harris County Courthouse                                    Re:   Is the county clerk
Houston,  Texas 77002                                             authorized and
                                                                  required to collect
                                                                  fees for filing
                                                                  instruments    submitted
                                                                  pursuant to the Cam-
                                                                  paign Reporting and
Dear   Mr.   Resweber:                                            Disclosure   Act of 1973?

       The question      you have s,ubmitted    to us is:

              “Is the county clerk authorized and required
              to collect fees for filing instruments submitted
              pursuant~to the Campaign Reporting and Disclo-
              sure Act of 19737 ”

       The Campaign Reporting and Disclosure     Act of 1973 (Acts 1973,
63rd Leg.,   ch. 423, p. 1101) amends various Articles     of Chapter 14 of
the Election Code, V. T. C. S.   The amendments,    effective June 11, 1973,
require various filings, some with the Secretary    of State, some with
the County Clerk, and others elsewhere.

      As amended,   Article 14.02(b) of the Texas Election Code requires
candidates and political committees   in county elections to designate a
campaign manager and file the written appointment with the county clerk.

       Amended Article    14.08 requires   candidates and political committees
to file financial statements.   In elections for a county office or on a mea-
sure submitted to a county election,     the statements are to be filed with
the county clerk.




                                        p.   1094
The   Honorable   Joe Resweber,    page 2      (H-235)




        The Campaign Reporting and Disclosure     Act of 1973 makes no
provision for a fee to the county clerk for these filings.    Nor is there
any specific provision in those statutes covering the fees of county
clerks.    See Articles 3930, 3930a-1, and 3930(b),  Vernon’s   Texas Civil
Statutes.   However, Article   3930 provides:

                    “County clerks . . . are hereby authorized
             and required to collect the following fees for ser-
             vices rendered by them to all persons,     firms,
             corporations,  legal entities,  governmental   agencies
             and/or governmental    representatives:

                    1%. . . .


                    “(9) For such other duties prescribed,
             authorized,   and/or permitted by the Legislature
             for which no fee is set by this Act, reasonable   fees
             shall be charged. I’ (emphasis added)

       We therefore answer your question that the county clerk is authorized
to collect fees for filing instruments    submitted under the Campaign Report-
ing and Disclosure   Act of 1973.   Further we believe the language of the
above quoted portion of Article    3930 is mandatory and that county clerks
are required to collect reasonable     fees.  See 53 Tex. Jur. Zd, Statutes, $16
and cases cited.

                                  SUMMARY

                      County clerks are required to collect reasonable
             fees’for   filing instruments submitted under the Cam-
             paign Reporting and Disclosure     Act of 1973.

                                      Very    truly yours,




                                      Attorney     General   of Texas




                                      pi    1095
The Honorable   Joe Resweber,   page 3    (H-235)




     k                 \
)
Opinion Committee




                                  p.   1096